This application for writ of habeas corpus was filed before Hon. R.B. Seay, judge of the Criminal District Court of Dallas County, by relator on the 29th day of May, 1909, alleging that he was unlawfully restrained of his liberty, and complaining that the indictment in the cause was invalid. Relator was denied his release and was remanded to the custody of the sheriff, his bail being fixed in the sum of $500. A writ of habeas corpus is not available to test the sufficiency of an indictment. Ex parte Beverly, 34 Tex.Crim. Rep., and Ex parte Cox,53 Tex. Crim. 240.
There is no statement of facts in the record and this is the only ground, substantially, upon which a release is sought. That it is not available on this ground is too clear for discussion.
Finding no error in the record, the judgment of the court below is affirmed.
Affirmed.